This purports to be an appeal from an order made by the superior court of Orange county dismissing an appeal had and taken to that court from the justice's court of Huntington Beach township.
The action as brought in the justice's court appears to have been for the recovery of certain personal property of the alleged value of $144, and damages claimed for the detention thereof in the sum of $155.99.
The appeal must be dismissed upon several grounds: 1. There is no authentication of the record by bill of exceptions or otherwise, in the absence of which the documents *Page 298 
and papers printed in the transcript constitute no record which can be reviewed by this court. 2. The appeal is ineffectual by reason of the fact that neither the undertaking on appeal nor deposit prescribed by section 941, Code of Civil Procedure, has been given or made, nor was there any waiver thereof. 3. The amount involved being less than $300, this court has no jurisdiction thereof on appeal. (Const., art. VI, sec. 4.) 4. Other reasons.
The appeal is dismissed without the imposition of penalty.
Allen, P. J., and Taggart, J., concurred.